Martin, P. J.
(dissenting). I dissent. The interlocutory decree appealed from directs the defendants to account for all moneys or other property received by them or either of them on behalf of the bankrupt corporation from the date of its organization, November 2, 1932, to the date of its adjudication as a bankrupt, January 21, 1935. The sole question before the court on this appeal is: Has the plaintiff established a right to an accounting? I am of the opinion that he has.
We are not presently concerned with the liability of either of the defendants to reimburse the bankrupt corporation. That is a question to be determined upon the coming in of the referee’s report.
The interlocutory decree appealed from should be affirmed.
Judgment reversed and a new trial ordered, with costs to the appellants to abide the event. Settle order on notice.